—Order unanimously reversed on the law without costs, cross motion denied, complaint reinstated, motion granted in part and first and second affirmative defenses dismissed. Memorandum: Supreme Court erred in granting the cross motion of defendant for sum*1013mary judgment dismissing the complaint for lack of personal jurisdiction (see, CPLR 302 [a] [1]). Defendant is a Florida corporation that contracted with plaintiff, a New York corporation, for the purchase of 42,000 pounds of veal “F.O.B. Rochester”. Plaintiff commenced this action to recover the agreed price of the veal.
In Katz & Son Billiard Prods. v Correale & Sons (26 AD2d 52, 53, affd 20 NY2d 903), it was held that a New Jersey defendant did not transact business in New York within the meaning of the long-arm statute by accepting delivery of goods shipped to New Jersey “F.O.B. [plaintiff’s] factory in New York City” (see also, Dulman v Potomac Baking Co., 85 AD2d 676, 677). In Katz, however, defendant never entered New York, and delivery was by a common carrier. In this case, the meat was loaded onto defendant’s trucks in Rochester for immediate delivery outside the State.
CPLR 302 (a) (1) “is a ‘single act statute’ and proof of one transaction in New York is sufficient to invoke jurisdiction * * * so long as the defendant’s activities here were purposeful and there is a substantial relationship between the transaction and the claim asserted” (Kreutter v McFadden Oil Corp., 71 NY2d 460, 467). By sending its trucks to Rochester and taking delivery of the meat there, defendant transacted business in New York within the meaning of the statute (see, Kaddis Mfg. Corp. v Gil-Bar Rubber Prods. Co., 103 AD2d 1010). (Appeal from Order of Supreme Court, Monroe County, Lunn, J. — Summary Judgment.)
Present — Green, J. P., Lawton, Wisner, Callahan and Balio, JJ.